Citation Nr: 0901776	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  01-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefit purposes.


REPRESENTATION

Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
June 2004.  This matter was remanded in January 2005 and June 
2007.


FINDING OF FACT

The veteran's disabilities do not permanently preclude him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1501,1502, 1521, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 3.655(b), 4.3, 
4.7, 4.15, 4.17 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to nonservice-connected pension benefits prior to 
enactment of the VCAA.  The veteran's appeal stems from a 
February 2000 rating decision which denied entitlement.  In 
January 2005 and July 2007, VCAA letters were issued to the 
veteran.  Collectively, the VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in January 2005 to provide VCAA notice to the 
veteran, and thereafter this matter was remanded in June 2007 
to ensure compliance with the assistance provisions of the 
VCAA.  The contents of the VCAA notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In July 2007, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to nonservice-connected pension, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations pertaining to his 
service connection claims which were ultimately denied.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was scheduled for VA examinations to assess the nature and 
severity of his nonservice-connected disabilities, and his 
ability to obtain and maintain employment.  Such examinations 
were scheduled in November 2007, January 2008, and February 
2008; however, he failed to appear.  When a veteran fails 
without good cause to report for a necessary VA examination 
requested by VA in conjunction with a claim, VA is not 
obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(b).  To date, the veteran has 
not provided an explanation as to why he did not attend the 
scheduled VA examinations.  The July 2008 supplemental 
statement of the case specifically discusses his failure to 
appear; however, he has not contacted VA with any 
explanation.  While VA has a duty to assist the veteran in 
the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Furthermore, while VA does have a duty to assist the 
veteran in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Here, 
any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent information and records has been 
fulfilled.  In the absence of the veteran's cooperation in 
the development of his claim, there is no reasonable 
possibility that additional requests would further his claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  Therefore, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 
89-90 (1993) and cases cited therein.  If a veteran's 
combined disability is less than 100 percent, he or she must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4; see also Brown (Clem) v. Derwinski, 
2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

In this case, to be eligible for VA pension, the evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  For the 
purposes of pension benefits, a person shall be considered to 
be permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(b), 
4.15.  One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 
C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  The veteran does 
not meet any of these criteria.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 
4.16 are as follows:  if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extra- schedular 
basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b).

Service connection is not in effect for any disabilities.  A 
June 2007 Board decision denied entitlement to service 
connection for chronic disability manifested by joint 
stiffness; chronic right knee disability; acquired 
psychiatric disorder, to include a psychosis, depression, 
and/or post-traumatic stress disorder; and a personality 
disorder.  The veteran's initial claim for pension was 
received in December 1999.  At that time, while he submitted 
a VA Form 21-0517, Improved Pension Eligibility Verification 
Report, he did not claim a specific permanent and total 
disability.  

This matter was remanded in June 2007 to afford the veteran a 
VA examination to assess the nature and severity of his 
claimed disabilities, and to assess his ability to maintain 
employment.  The veteran, however, failed to appear for such 
examination, and has not responded to VA notices.  
Information was received from the veteran regarding 
employment income in 2006 and 2007. 

The veteran has claimed joint stiffness in his knees and left 
wrist.  At a February 2005 VA examination, examination of the 
left wrist was normal, and examination of the knees was 
normal, but for objective findings of crepitus.  The 
diagnosis was patellofemoral syndrome of the knees with 
residuals, and normal left wrist.  The examiner explained 
that patients with pain that have essentially normal physical 
findings are often given the diagnosis of joint strain, or in 
the case of the knees, patella femoral syndrome, which is 
consistent with his presentation.  Thus, based on such 
objective findings, the veteran's left wrist and knees would 
be rated noncompensably disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5215, 5260.

VA outpatient treatment records reflect treatment for 
migraines, peptic ulcer disease and hypertension; however, 
the records do not reflect that such disabilities are 
permanently and totally disabling.  

The veteran has claimed entitlement to post-traumatic stress 
disorder (PTSD); however, as discussed in the June 2007 Board 
decision, a February 2005 VA examiner concluded that he did 
not meet the criteria for a diagnosis.  

The veteran has also been variously treated for polysubstance 
abuse, depression, schizophrenia, dysthymia, and personality 
disorder.  However, at the February 2005 VA examination, the 
examiner concluded that the veteran did not have an acquired 
psychiatric disorder, and has a personality disorder.  

In July 2007, the veteran underwent a VA mental status 
examination and competency interview.  Upon interview and 
mental status examination, the examiner noted that review of 
the evaluation was limited due to the narrow focus of the 
interview that the veteran cut short, thus preventing 
thorough exploration of his reported psychotic disorder.  The 
examiner opined that it is clear that his psychiatric 
impairment does not include severe cognitive deficits, as 
noted on mental status testing.  When he allows 
nonconflictual discussion of his treatment, he is able to 
voice at least partial understanding of his condition and 
some willingness for further trials of antipsychotic 
medications that might cause him less sedation.  Clear 
evidence of dangerousness to self or others was not present, 
despite his readiness for hostility and agitation.  However, 
whether related to a psychotic disorder, severe personality 
disorder, and/or substance-induced exacerbation of both, the 
veteran's irritability and impulsivity appear to be the major 
barrier to his treatment.  Substance abuse and periods of 
increased stress are likely to result in more severe 
symptomatology and at least temporary periods of greater 
decision-making impairment than seen in the evaluation.  The 
Axis I diagnosis was paranoid schizophrenia by history and 
rule out mild cognitive impairment; the Axis II diagnosis was 
personality disorder not otherwise specified; the Axis III 
diagnosis was history of chronic pain (arthritis, arthralgia, 
degenerative joint disease); and the Axis IV diagnosis was 
severe financial and health problems.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 45.

It is clear to the Board that the veteran suffers from 
schizophrenia and personality disorder, and that based on the 
July 2007 GAF score assigned this denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
("DSM-IV") (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms); see also 38 
C.F.R. §§ 4.125, 4.126, 4.130.  Although severe, it does not 
appear that his personality disorder and schizophrenia would 
meet the criteria for a 100 percent disability rating.  
38 C.F.R. § 4.130, Diagnostic Code 9204.  However, such 
examination report does not provide an opinion as to whether 
such mental disabilities constitute a permanent and total 
disability, and the examination report does not reflect an 
opinion with regard to his ability to maintain employment.  
Despite the fact that his mental disabilities are indicative 
of serious symptoms, VA outpatient treatment records reflect 
employment over the course of this appeal.  The most recent 
communication from the veteran, the VA Form 5655, reflects 
employment and income.  

Recent VA outpatient treatment records dated in March 2008 
reflect that he was employed in construction.  A June 2008 
mental health clinic record is to the effect that the veteran 
reported that had quit his employment as a long distance 
truck driver and was looking for another job.  He reported 
that he was doing well and denied any current symptoms of 
psychosis, auditory or visual hallucinations, paranoia, 
delusions, depression or mania.  On mental status 
examination, the veteran was neatly dressed and groomed, 
oriented times three, pleasant and cooperative with good eye 
contact.  There was no evidence of agitation or hostility.  
Speech was reported to be normal, and thought process was 
linear and goal directed.  Mood was described as o.k. and 
affect was pleasant.  Insight and judgment were fair.  
Another June 2008 record just two weeks before noted a 
history of disruptive behavior, but indicated that the 
veteran was quite friendly, interactive and not intimidating 
or disruptive in any way.  A December 12, 2008, letter from 
the veteran with additional argument is also of record. 

The evidence of record clearly shows a level of impairment 
due to the veteran's overall disabilities.  However, the 
critical question with regard to the issue on appeal is 
whether the veteran's disorders render him permanently and 
totally disabled.  Unfortunately, additional examination was 
not accomplished as discussed earlier.  However, the Board 
views the current evidence as weighing against a finding of 
permanent and total disability.  It appears that the most 
significant impairment is related to the veteran's 
psychiatric status.  The veteran does not have disabilities, 
which would meet the "average person" test for permanent 
and total disability in that he does not have permanent loss 
of use of both hands or feet, or one hand and one foot, or 
the sight of both eyes, or be permanently helpless or 
permanently bedridden; or the permanent disabilities must be 
rated, singly or in combination, as 100 percent.  See 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 4.17.  

A permanent and total disability rating for nonservice-
connected pension purposes may still be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his disabilities, age, 
background, and related factors.  Per the evidence of record, 
however, the veteran is 36 years old, has a high school 
degree, and per his most recent financial statement he 
reported current and past employment.  While he reported 
quitting his job in June 2008, it was noted that he intended 
to look for another job.  While he reported stress as a 
reason for quitting his job, there is otherwise no indication 
that he quit such job as a result of his nonservice-connected 
disabilities, to include his mental disabilities.  The 
veteran's nonservice-connected disabilities, when evaluated 
in association with his educational attainment, occupational 
background, and age, are not shown to have permanently 
precluded all kinds of substantially gainful employment.  In 
light of the foregoing, the veteran is not entitled to a 
nonservice-connected disability pension, and the claim for 
that benefit is denied.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


